Citation Nr: 1518086	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for uveitis.

2.  Entitlement to an increased rating in excess of 20 percent for service-connected right foot arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing with the undersigned in March 2015.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

The issue of clear and mistakable error has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran alleges the initially assigned 10 percent rating for his right foot disorder in a 1958 rating decision was clearly and unmistakably erroneous.  The Board does not have jurisdiction over this motion, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating in excess of 20 percent for service-connected right foot arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  By a March 2008 rating decision, the RO denied service connection for uveitis, finding there was no new and material evidence to reopen the claim for service connection.  The Veteran did not appeal that decision or submit new and material evidence within one year.

2.  Evidence received since the March 2008 rating decision contains new statements by the Veteran.  However, the statements are repetitive of contentions already considered in previous rating decisions.  The new evidence is therefore redundant and does not raise a reasonable possibility of substantiating the claim for service connection.  


CONCLUSIONS OF LAW

1.  The March 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has not been received since the March 2008 rating decision to reopen the Veteran's claim for uveitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  The Court recently interpreted the language of 38 U.S.C.A. § 3 .156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

When the Veteran first filed his service connection for uveitis, he stated that he had blurry vision and was treated for the condition since service.  However, the claim was denied in April 2004 because the evidence did not show that his current uveitis was related to service.  Similarly, the March 2008 rating decision declined to reopen the claim, finding the newly submitted evidence did not show any nexus between the Veteran's current uveitis and active service.  Since the March 2008 rating decision, updated VA treatment records have been associated with the claims file, and the Veteran provided testimony at a Board hearing.  The Veteran again asserted service connection was warranted for uveitis because he had had the condition since service.

Therefore, the additional evidence received since the March 2008 rating decision has not been previously submitted to VA because it consists of new VA treatment records and new statements by the Veteran.  However, the VA treatment records only reflect current treatment, with no indication of any relationship between service and an eye disability.  The Board testimony is also duplicative of the Veteran's previous statements - that he personally believes his current eye disability is related to service.  Such evidence is redundant and does not raise a reasonable possibility of substantiating the claim for service connection for uveitis.  The basis of the prior denial was that there was no competent evidence of a relationship between service and the eye condition, and there remains a lack of such evidence.  As a result, the evidence is not new and material and the claim for entitlement to service connection for uveitis is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a September 2009 letter to the Veteran. 

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, and a hearing transcript.  However, until new and material evidence is submitted to reopen a finally denied claim, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4)(iii).

As noted, the Veteran testified at a hearing before the Board in March 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  


ORDER

New and material evidence has not been received to reopen service connection uveitis; the appeal is denied. 


REMAND

The Veteran testified at his March 2015 hearing that he received treatment for his feet at VA more recently than 2011.  However, a review of the record shows that the most recent VA treatment records associated with the claims file are from 2011.  As such, a remand is necessary to obtain current treatment records to evaluate the Veteran's service-connected foot disability.  

Moreover, the Veteran's last VA foot examination was performed in 2009, more than four years ago.  At the hearing, the Veteran's testimony reflected a worsening of his condition, as he complained of increased pain throughout his leg, more frequent flare-ups, and instability.  Therefore, a new VA examination is required to adequately assess the current severity of his foot arthritis.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records from Tallahassee, to include Lake City, for treatment from 2011 to the present.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Provide the Veteran with a VA examination to evaluate his service-connected right foot rheumatoid arthritis.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


